United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.I., Appellant
and
DEPARTMENT OF THE ARMY, MADIGAN
ARMY MEDICAL CENTER, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Eric L. Pines, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-183
Issued: March 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2014 appellant, through his attorney, filed a timely appeal from a
May 8, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on July 18,
2012 in the performance of duty.
FACTUAL HISTORY
On August 14, 2012 appellant, then a 38-year-old licensed practical nurse (LPN), filed a
traumatic injury claim alleging that on July 18, 2012 he sustained low back pain radiating into
both legs and numbness of the buttocks in the performance of duty. He stated, “I was attempting
1

5 U.S.C. § 8101 et seq.

to get a catheterized urine specimen from a female patient and was bent over [the] patient to get
[the] specimen and felt a strain and pop in my lumbar region of my back and instant back pain.”
Appellant stopped work on July 30, 2012. His supervisor, Eugina Lucero, challenged the claim
as she did not receive notice of the injury until August 8, 2012. She further indicated that
appellant’s account of injury differed from what he told her before seeking medical treatment at
the employing establishment’s clinic.
By letter dated August 14, 2012, OWCP requested that appellant submit additional
factual and medical information in support of his claim, including a description of the work
incident and a comprehensive medical report addressing the relationship between any diagnosed
condition and the identified employment factor.
In a form report dated July 30, 2012, received by OWCP on August 22, 2012, Dr. Jason
Bothwell, who is Board-certified in emergency medicine and works for the employing
establishment, indicated that appellant sustained an initial injury lifting a patient who had fallen
in the parking lot on July 6, 2012 and a subsequent injury on July 18, 2012. The description of
the injury on July 18, 2012 is not legible. Dr. Bothwell diagnosed low back pain and
recommended further evaluation. He checked “yes” that the condition was caused or aggravated
by employment, noting that appellant was moving a patient.
In a statement dated July 31, 2012, received by OWCP on August 22, 2012, Ms. Lucero
related that on July 30, 2012 she asked appellant why he was limping and he replied that “his
back had been hurting for quite a while and that he was trying to ‘tough it out.’” Appellant told
her that he “helped a patient in the coffee shop area approximately three months ago and thought
he injured his back.” When Ms. Lucero questioned why he had not reported it sooner, he stated
that it was not bad initially, but had worsened a few weeks ago when he lifted a patient from a
wheelchair to an examination table.
On August 1, 2012 Dr. Peter C. Taylor, Board-certified in family medicine, diagnosed a
work-related lumbar sprain with underlying degenerative disc disease and spondylosis of the
lumbar spine. He described the injury as occurring at work on July 6, 2012 when appellant
assisted a patient who fell out of a wheelchair. Subsequently, appellant’s back pain increased.
Dr. Taylor found that appellant was unable to work July 30 to August 5, 2012.
In a report dated August 7, 2012, Dr. Taylor noted that a magnetic resonance imaging
(MRI) scan study showed “severe central canal stenosis and displacement of the cauda equine
and left S1 nerve root compression by [an] L5-S1 herniated disc.”2 He referred appellant to
Dr. Barbara E. Lazio, a Board-certified neurosurgeon, for an urgent consultation.
On August 8, 2012 appellant informed Ms. Lucero that he needed to file two separate
claims, one for the person who fell and the second one for when he was assisting with a
2

An MRI scan study of the lumbar spine dated August 3, 2012 showed disc and facet degeneration and a prior L4
and L5 laminotomy on the right, broad-based disc protrusions at L4-5 with nerve root compression, effacement of
the right L5 nerve root, stenosis and displacement of the left L5 nerve root and the nerve roots of the cauda equine,
moderate right and left neural foraminal stenosis, and a disc extrusion at L5 displacing the left S1 nerve root and
partially effacing the left subarticular recess with moderate facet arthopathy and bilateral neural foraminal stenosis.

2

catheterization on a patient who kicked him and aggravated the pain in his lower back. On
August 9, 2012 appellant advised Ms. Lucero of his need for surgery, noted that he had
significant spinal cord impingement and related, “…that is “why I have been walking with that
funny gait for the last two weeks since I did that cath specimen….”
In a statement dated August 8, 2012, Kathleen Walker, an LPN, related that appellant
helped her obtain a urine sample using a catheter on a developmentally disabled patient. The
patient was “hysterical, screaming and flailing about….” Appellant had to stop getting the
specimen until she got one of the patient’s legs out of her pants. He tried again and obtained the
specimen.
On August 8, 2012 Dr. Lazio evaluated appellant’s low back and leg pain bilaterally and
indicated that it was a workers’ compensation injury. She stated,
“[Appellant] first noted symptoms on July 6, 2012 when he assisted a patient who
had fallen face first with a facial laceration and became unresponsive. He felt a
twinge in his low back when he turned the patient over. [Appellant] continued to
work as an LPN in the family practice clinic. On July 18, 2012 he had to
catheterize a patient who was blind and somewhat combative [and] the pain
increased significantly.”
Appellant’s pain worsened until July 28, 2012, at which time he sought treatment in the
emergency room. Dr. Lazio noted that he had a history of an L4-5 lumbar discectomy due to a
2000 employment injury and an L5-S1 discectomy after a motor vehicle accident in 2004. She
diagnosed a “[l]arge recurrent L4-5 disc extrusion with radiculopathy more likely than not as a
result of his work-related injuries” on July 6 and 18, 2012. In a disability certificate dated
August 8, 2012, Dr. Lazio found that appellant should stay off work pending surgery on his
lumbar spine.
On August 9, 2012 Dr. Taylor indicated that appellant “injured his back during the course
of his employment as a nurse.”3 He diagnosed lumbar degenerative disc disease, lumbago, and
sciatica with urinary incontinence.
In a form report dated August 9, 2012, Dr. Lazio opined that on July 6, 2012 appellant
experienced low back pain after helping a patient who had fallen and on July 18, 2012
experienced a worsening of the pain with extension into his legs “catheterizing [a] combative
patient.” She diagnosed a lumbar herniated disc with radiculopathy and checked “yes” that the
condition was caused or aggravated by employment.
In a statement dated August 9, 2012, Ms. Lucero related that appellant’s description of
the injury for which he sought treatment at the employing establishment’s clinic differed from
what he listed on his claim form. She also noted that he had outside employment, which also
caused her “to question the validity of his claim.” Ms. Lucero advised that appellant did not
complain of pain or evidence a limp or movement problems before July 30, 2012.

3

On August 8, 2012 Dr. Taylor advised that appellant was unable to work.

3

In a form report dated August 10, 2012, Dr. Taylor diagnosed a disc extrusion, sciatica,
lumbago, degenerative disc disease, and spinal canal stenosis. He provided a history of appellant
experiencing back pain lifting a patient on July 6, 2012. Dr. Taylor checked “yes” that the
condition was work related and found that he was totally disabled beginning August 6, 2012.
In a form report dated September 11, 2012, Dr. Lazio provided a history of appellant
injuring his back obtaining a catheter specimen.4 She diagnosed a lumbar herniated disc
secondary to injury and checked “yes” that the condition was caused or aggravated by
employment.
By decision dated October 2, 2012, OWCP denied appellant’s claim after finding that he
did not factually establish the occurrence of the alleged July 18, 2012 work incident.
In a form report dated September 4, 2012, received by OWCP on December 31, 2012,
Dr. Lazio diagnosed lumbar spondylosis and a lumbar herniated nucleus pulposis. She listed a
history of injury as appellant getting “kicked by a patient while trying to get a foley-catheter
specimen.” Dr. Lazio checked “yes” that the condition was caused or aggravated by
employment, and provided “see above” as a rationale.
On October 17, 2012 appellant requested reconsideration. He submitted August 28 and
October 30, 2012 reports from Gregory B. Raappana, a physician assistant.
On January 16, 2013 appellant again requested reconsideration. He indicated that he
sought treatment at the employing establishment’s emergency room but was referred to his
primary care physician for an MRI scan study because the emergency room’s equipment was not
working. In a statement dated January 17, 2013, appellant described his injury on July 18, 2012.
He stated, “I was getting a catheter specimen of urine from a very ill and combative patient who
was noncompliant and thrashing and kicking the entire procedure and I was kicked numerous
times.” Appellant asserted that an MRI scan study performed in October 2004 did not show an
injury at L4-5 but that his August 3, 2012 MRI scan study showed an L4-5 condition requiring
surgery.5
By decision dated March 8, 2013, OWCP denied modification of its October 2, 2012
decision. It determined that there were inconsistencies regarding whether the July 18, 2012 work
injury occurred as alleged. OWCP noted that the August 1, 2012 medical report, the first of
record, did not mention a July 18, 2012 injury but instead discussed an injury on July 6, 2012.
Appellant submitted reports from Mr. Raappana dated March 28, 2012, July 2 and 23,
2013, and January 28, 2014.
4

On August 16, 2012 Dr. Lazio performed a lumbar laminectomy at L4-5. In a progress report dated
September 11, 2012, Dr. Taylor noted that appellant underwent surgery on his lumbar spine three weeks earlier. He
diagnosed “[l]umbar degenerative disc disease and disc herniations status postsurgical treatment….” In a report
dated January 10, 2013, Dr. Lazio diagnosed status post exploration of a laminectomy and discectomy at L4-5 with
postoperative symptoms.
5

In an undated statement received by OWCP on February 8, 2013, appellant related that his injury occurred
taking a catheter sample from a “combative patient who kicked me during [the] procedure.”

4

In a September 16, 2013 addendum to her previous statement regarding the July 18, 2012
work incident, Ms. Walker related that she was holding the patient’s left leg and that her right leg
was not restrained. She stated:
“While trying to obtain catheterized urine specimen the patient was thrashing and
flailing around and unwilling to cooperate with [the] procedure. [Appellant] was
bent over at almost a 90-degree angle over [the] patient’s side to try and find [her]
urethra for [the] urine specimen. Due to [the] patient’s excessive flatus I kept the
patient’s left leg restrained while [appellant] attempted catheterization but turned
my head away due to the continuous flatus the patient was releasing….”
In a statement signed November 12, 2013, appellant related that he underwent a lumbar
discectomy and laminectomy in July 2003 after a work injury and had surgery in December 2004
for a herniated disc at L5-S1 after a motor vehicle accident. On July 6, 2012 an elderly patient
fell from his wheel chair into the street. Appellant turned him over and felt “a twinge of pain in
my lumbar spine.” The pain was not severe and required no additional pain management. On
July 18, 2012 appellant related that he was trying to get a urine sample from a mentally impaired
but strong patient. He stated, “The procedure was made incredibly difficult due to her
combativeness and unwillingness to disrobe at all for the procedure and she was physically and
verbally resistant and morbidly obese.” Appellant bent over at an 80- to 90-degree angle trying
to find the patient’s urethra. He stated:
“she was getting very agitated and started thrashing around and then had to be
restrained by her mother on her arms and Ms. Walker on her left leg. I inserted
the catheter to obtain the urine specimen, but I could not hold down her right leg
and knee at the same time. During this time, the patient kicked me with her right
knee in the stomach several times, and she began to pass excessive amounts of
bowel gas, which lasted until the procedure ended. The patient once kicked me so
hard she almost lifted me off the floor.”
Appellant informed Ms. Walker that his back hurt, that he could not breathe and that he
had to leave the room. His back pain worsened for 10 days until his supervisor sent him to the
employing establishment’s health clinic. Appellant stated, “Because I had had two different
injuries, I was initially a bit confused about the cause of my back pain.” He related that on
July 31, 2012 he told Dr. Taylor that the “primary incident was the injury of July 6, 2012 but also
explained the July 18th incident.” Appellant indicated that on August 7, 2012 he filed traumatic
injury claims for the incidents occurring on July 6 and 18, 2012. Regarding Ms. Walker’s
statements, he stated:
“The problem with [the statements] is that Ms. Walker was highly distracted by
what she herself had to do (restrain the patient’s left leg while talking to her), the
lack of clean air in the room and her need to turn her head away from the patient
to breath. In additional, while the kicks from the patient’s right knee shifted and
jarred me, I did not know at that point the degree of damage down to my spine,
although I felt very, very achy, with radiating pain down both legs and a severe
limp.

5

“I should note here that due to the highly intense, unpleasant, sensitive and
difficult nature of the conditions surrounding the July 18, 201[2] incident, not to
mention the anguish it has caused me, I have found it very difficult to relate this
incident, write or talk about it. Ms. Walker has experienced similar issues. This
is the first time I have really been able to put the information down in writing. In
any case, the hospital never actually controverted my injury, which is shown in
their MSPB [Merit Systems Protection Board] brief as uploaded. I do not see
why accepting my word should be so difficult for OWCP. The bottom line is that
while I had injuries on July 6 and July 18, 2012, the July 18, 2012 injury has been
overwhelmingly more painful and problematic than the July 6, 2012 injury. I am
therefore not appealing the July 6, 2012 injury, because it ceased to be a principal
issue after July 18, 2012.”
Appellant submitted an August 27, 2013 MSPB settlement agreement. The employing
establishment agreed to accept his “voluntary resignation for medical reasons,” cancel its
removal action, and change his absent without leave status from October 2, 2012 until April 1,
2013 to leave without pay.
On February 27, 2014 appellant requested reconsideration. In a decision dated May 8,
2014, OWCP denied modification of its March 8, 2013 decision. It found that he had not
established the occurrence of the alleged July 18, 2012 employment incident. OWCP further
determined that the medical evidence submitted was from a physician assistant and thus of no
probative value.
On appeal appellant’s counsel describes his history of prior work injuries, the July 18,
2012 work incident, and his subsequent medical treatment. He argues that Ms. Walker did not
witness all of the events on July 18, 2012 because she turned her head away. Counsel relates that
appellant was initially unclear whether the July 6 or 18, 2012 work incident resulted in his
condition. He notes that a statement from a claimant that an injury occurred is of significant
probative value. Counsel further contends that the medical evidence is sufficient to establish an
injury due to the July 18, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
6

5 U.S.C. § 8101 et seq.

7

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

8

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.9 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.10 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.11
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.12 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.13 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.14
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether time, place, and manner have been established.15 However, an employee’s statement
regarding the occurrence of an employment incident is of great probative force and will stand
unless refuted by strong or persuasive evidence.16
ANALYSIS
Appellant alleged that he injured his lower back on July 18, 2012 catheterizing a
combative patient. He related that in 2003 he had a lumbar discectomy and laminectomy and in
2004 he underwent back surgery for a herniated L5-S1 disc after a motor vehicle accident. On
July 6, 2012 at work appellant helped a patient who had fallen from his wheelchair and felt slight
9

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

10

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

Id.

12

See Louise F. Garnett, 47 ECAB 639 (1996).

13

See Betty J. Smith, 54 ECAB 174 (2002).

14

Id.

15

Linda S. Christian, 46 ECAB 598 (1995).

16

Gregory J. Reser, 57 ECAB 277 (2005).

7

lumbar pain. On July 18, 2012 he attempted to obtain a urine sample using a catheter on a
mentally impaired patient who was flailing around and needed to be restrained. Appellant bent
over at an 80- or 90-degree angle and tried to hold one of her legs down to get the specimen but
she kicked him in the stomach multiple times. He experienced back pain that worsened with
time. Appellant indicated that when he sought medical treatment on July 31, 2012 he described
both the July 6 and 18, 2012 incidents to Dr. Taylor.
The employing establishment controverted the claim. In a statement dated July 31, 2012,
Ms. Lucero, appellant’s supervisor, related that on July 30, 2012 she asked him why he was
limping and he told her that he injured his back helping a patient in the coffee shop about three
months earlier. Appellant also told her that the back pain increased after he lifted a patient onto
an examination table. In a statement dated August 9, 2012, Ms. Lucero related that appellant did
not limp or complain of back pain prior to July 30, 2012.
The Board finds that the evidence does not contain inconsistencies sufficient to cast
serious doubt on appellant’s version of the employment incident. At the time appellant sought
treatment at the employing establishment’s clinic on July 31, 2012, he related a history of work
injuries on both July 6 and 18, 2012. On August 1, 2012 he advised Dr. Taylor that he injured
his back on July 6, 2012 helping a patient who had fallen out of a wheelchair. Appellant did not
mention the July 18, 2012 injury. He subsequently explained, however, that he was initially
uncertain which injury caused his back pain. The medical reports from Dr. Lazio contain a
detailed history of the July 18, 2012 work incident. On August 8, 2012 appellant advised
Ms. Lucero that he sustained injuries when he helped a patient who fell and assisted at a
catheterization. On August 9, 2012 he told her that he had walked with an unusual gait in the
two weeks since obtaining the catheterization specimen because he had impingement on his
spinal cord.
As discussed, an employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong and
persuasive evidence.17 While appellant did not inform his supervisor on July 30, 2012 of the
circumstances surrounding his injury, in a subsequent statement he related that he found the
incident difficult to discuss due to its unpleasant nature. There is further considerable evidence
supporting the occurrence of the July 18, 2012 work incident. In a statement dated August 8,
2012, Ms. Walker, a coworker, related that appellant obtained a urine specimen from a patient
who was thrashing about and hysterical. On September 16, 2013 she confirmed that appellant
was bent over trying to get the urine specimen from the combative patient. Ms. Walker indicated
that she restrained one of the patient’s legs but kept her head turned away from the
catheterization because of the patient’s excessive flatulence. The employing establishment did
not dispute that appellant catheterized an uncooperative patient on July 18, 2012. Under the
circumstances of this case, the Board finds that his allegations have not been refuted by strong or
persuasive evidence.18 The Board, therefore, finds that the evidence is sufficient to establish that
the July 18, 2012 incident occurred at the time, place, and in the manner alleged.

17

D.S., Docket No. 11-634 (issued October 5, 2011); Allen C. Hundley, 53 ECAB 551 (2002).

18

See M.H., 59 ECAB 461 (2008).

8

As OWCP denied appellant’s claim on the grounds that he did not establish the
occurrence of the July 18, 2012 employment incident, it did not fully consider the medical
evidence.19 The case will be remanded to OWCP for evaluation of the medical evidence to
determine whether he sustained a medical condition and disability due to the July 18, 2012 work
incident. After such further development as deemed necessary, it should issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further proceedings consistent
with this decision of the Board.
Issued: March 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

OWCP noted its May 8, 2014 decision that the chiropractor’s reports were of no probative value. It did not
consider the other medical evidence of record.

9

